DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The claim set filed 26 August 2022 including pending claims 16-33 has been
considered on the merits. Claims 16-33 are rejected.	

Response to Arguments
Applicant’s arguments on page 8-9 regarding the rejection of claims have been considered but are not persuasive. 
Specifically, applicant argues the combination of the prior art doesn’t teach a basic structure having three basic components: a plate-shaped substrate, a film covering the substrate on one side and a housing covering the substrate on a side facing away from the one side. These three basic components are firmly connected to each other by adhesively bonding or/and welding. The housing is a composite part with a hard component and a soft component obtained by two-component injection molding. The soft component includes a number of soft component sections separately arranged from each other. However, the combination of the prior art combination of Jovanovich et al (WO 2015/073999) and Lutz (WO 2016/000998) teaches the microfluidic flow cell as claimed (see obviousness rejection below).
In addition, applicant argues that the substrate (cartridge body) and the housing (cartridge interface) are not firmly connected by adhesively bonding or/and welding. However, the features upon which applicant relies are not recited in the rejected claims, “[a]lthough the claims are interpreted in light of the specification, limitations from the specification are not read into the claims, in re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In addition, Jovanovich teaches selective bonding include, for example, thermal bonding (e.g., heat sealing, welding, laser welding), chemical bonding (e.g., chemical bonding of oxide to PDMS) and selectively placed adhesives (see [0093]).
In addition, applicant asserts Jovanovich doesn’t teach a housing formed as one piece by two constituent injection molding. This argument isn’t persuasive because the features upon which applicant relies includes a step in the process of making (i.e. by injection molding) a device are not given patentable weight in a device claims,“[i]f the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966. (Fed. Cir. 1985) (see MPEP § 2113). In addition, Jovanovich teaches a microfluidic flow cell including a housing produced as a composite part having a hard component and a soft component.  “The use of a one-piece, integrated construction instead of the structure disclosed or taught in the prior art would have been within the ambit of a person of ordinary skill in the art”, In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (see MPEP § 2144.04). 
In addition, applicant argues the elastic layer 203 of Jovanovich isn’t a soft component or soft component section of a composite part. However, the soft component (which corresponds to elastic layer 203 of Jovanovich) can be made of polysiloxanes which is a soft material (see [0063] of Jovanovich, which recites “Suitable elastic materials include, for example, elastomeric materials such polysiloxanes, e.g., PDMS”). By evidence of Cristov (“Soft hydraulics: from Newtonian to complex fluid flows through compliant conduits”), PDMS is a soft material (see the first paragraph of Cristov on page 3 which recites “[b]eing made from polymeric materials (e.g., PDMS), channels in microfluidic devices are therefore soft with a Young’s modulus E ~ 0.3 to 2 MPa. That is to say, these materials easily deform under an applied load”). Christov isn’t relied upon to teach any limitation, instead Christov is brought to show PDMS, i.e. the material the elastic layer is made of is a soft material. 
In addition, applicant argues  the soft component (i.e. the elastic layer 203  is connected to the substrate (i.e. cartridge body) and not to the housing (interface). However, this argument isn’t persuasive because the housing corresponds to interface assembly 401 and elastic layer 203 when the device is assembled, see Figure 4)
In addition, applicant argues Jovanovich doesn’t show a number of soft component sections separately arranged from each other. However, this argument isn’t persuasive because a number of soft component sections separately arranged from each other would be a mere duplication of soft component parts and therefore would have been obvious to one having ordinary skill in the art at the time the invention was made because the duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
As a result, the rejection over the cited prior art is respectfully maintained. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-33 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no support in the original disclosure regarding the limitation claimed in claim 16 which recites “the soft component comprising a number of soft component sections separately arranged from each other”. Likewise there is no support for the limitation “the composite part, as a whole being rigidly connected to the substrate” in the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-33 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “the composite part, as a whole, being rigidly connected to the substrate on a side of the substrate facing away from the one side, while respectively complementing functional sections that respectively fulfill a function of the flow cell”. It isn’t clear whether the composite part is rigidly connected to the substrate only while respectively complementing functional sections. In addition, it isn’t clear what the order of functions the term “respectively” corresponds to. In addition, it isn’t clear what a side of the substrate facing away from the one side corresponds to. For purposes of compact prosecution, the claim requires a composite part to fulfill any function of the flow cell, the composite part connected to a side of the substrate, the composite part complementing functional sections that separately fulfills a corresponding function of the flow cell. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-18, 21-22 and 24-32 are rejected under 35 U.S.C. 103 as being unpatentable over Jovanovich et al (WO 2015/073999) in view of Lutz (WO 2016/000998).
Regarding claim 16, Jovanovich teaches a microfluidic flow cell (referred to as a cartridge 200 in [0021] and illustrated in Figure 2) for carrying out an analysis (see [0001] which recites “[f]luidic devices are provided, for example in the form of a cartridge, for sample extraction and analyte reaction and analysis), comprising: 
a plastic substrate (referred to as a cartridge body 201 in [0062]) (see [0058] which recites “the cartridge can comprise an injection molded body, for example, a plastic”) having cavities for forming channel structures (referred to as a fluidic channel 213 in [0023] and illustrated in Figure 4) and chambers (referred to as a reaction chamber 301 and illustrated in Figure 4); 
a film (referred to as a cover sheet 205 in [0062]) adhesively bonded to the substrate so as to close the cavities on one side of the substrate (see [0062] which recites “a deformable film 203 can be bonded on one side, and a cover sheet 205, such as a plastic film or metal foil, can be bonded to the other”, [0013], which recites “deformable membrane comprises a plastic material adhered to the fluidics layer through a heat activated adhesive” and [0093], which recites “selective bonding include, for example, thermal bonding (e.g., heat sealing, welding, laser welding), chemical bonding (e.g., chemical bonding of oxide to PDMS) and selectively placed adhesives”); and 
a housing (which corresponds to interface assembly 401 and elastic layer 203, see Figure 4) produced as a composite part by two-component injection molding, the housing having a hard component (which corresponds to interface assembly 401) and a soft component (which corresponds to elastic layer 203),the soft component comprising a number of soft component sections separately arranged from each other, the composite part, as a whole, being rigidly connected to the substrate (cartridge body 201) on a side of the substrate facing away from the one side, while respectively complementing functional sections that respectively fulfill a function of the flow cell (cartridge 200), wherein the housing (interface assembly 401 and elastic layer 203) is configured as a multifunctional part that complements more than two functional sections (see Figure 4 and [0023] which recites “[t]he cartridge includes body 201, cover sheet 205, and deformable layer 203. The body includes, on one side, fluidic channel 213 and reaction chamber 301. Fluidic channels communicate through apertures in body 201 with a face covered by deformable layer 203. The deformable layer 203 includes ports 215 configured to align with ports 403 on the interface assembly 401 and an area 311 positioned to function as a diaphragm in a diaphragm valve. Fluidic lines 405 connect to interface assembly 401 and transmit fluids to port 403 which connects to cartridge 201. Pneumatic line 407 also connects to interface assembly 401 and transmits positive or negative pneumatic pressure to port 409 which actuates diaphragm for 311”, therefore the interface assembly 401 fulfills alignment and mounting functions by way of the ports 215, a pneumatic transmission function by way of the pneumatic line 407 and a diaphragm valve function by way of a diaphragm valve).
Though Jovanovich teaches a plastic substrate, Jovanovich does not explicitly teach a plastic substrate having a plate shape. 
In the analogous art of providing flow cells for analyzing substances, Lutz teaches a flow cell including a plate shape substrate 1 and film 3 joined to the substrate (see abstract and Figure 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the cartridge body 201 of Jovanovich with the shape of the substrate 1 of Lutz  for the benefit of efficiently sealing the substrate with film 3 (see abstract and Figure 4). 
In addition, the courts have ruled that “[t]he change in form or shape, without any new or unexpected results, is an obvious engineering design” see In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
While Jovanovich teaches a microfluidic flow cell including a housing produced as a composite part having a hard component and a soft component, Jovanovich does not explicitly teach a microfluidic flow cell including a housing produced as a composite part having a hard component and a plurality of soft components separate from each other. 
Because no significant modification is required to arrive at a plurality of soft  components separate from each other from a given single component and because no new or unexpected result is achieved therefrom, the limitation reciting a plurality of identical soft component parts is deemed to be a mere duplication of a component part. 
 Because mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see In re Harza, 124 USPQ 378, 380 CCPA 1960) and further, because the courts have held that mere duplication of the essential working parts of a device involves only routine skill in the art (see St. Regis Paper Co. v. Bemis Co., 193 USPQ 8), the duplication of two or more soft component parts in the instance case would have been obvious to one having ordinary skill in the art at the time the invention was made. 
Regarding claim 17, the combination of Jovanovich and Lutz teaches the flow cell according to claim 16, wherein the housing (which corresponds to interface assembly 401 and elastic layer 203) is a multiconstitiuent injection molded part (see Figure 4, [0067] and [0098]).
Regarding claim 18, the combination of Jovanovich and Lutz teaches the flow cell according to claim 16, wherein the housing component (which corresponds to interface assembly 401 and elastic layer 203), is welded, thermally riveted and/or adhesively bonded to the substrate (see [0093] which recites “material may bond to surfaces other than fluidic elements during the bonding process, and not bond to fluidic elements, such as channels and valve seats, after the bonding process. Methods for selective bonding include, for example, thermal bonding (e.g., heat sealing, welding, laser welding), chemical bonding (e.g., chemical bonding of oxide to PDMS) and selectively placed adhesives”). 
Regarding claim 21, the combination of Jovanovich and Lutz teaches the flow cell according to claim 16, wherein the housing part (which corresponds to interface assembly 401 and elastic layer 203) has a plurality of elastically deformable soft constituent sections (i.e. a gasket for three low dead volume connections and a flexible diagram for a valve) (see [0062], [0064] and [0063] which recites “[t]he deformable material used in cartridges disclosed herein can be an elastic material (elastic deformation). Suitable elastic materials include elastomeric materials such a polysiloxanes, e.g., PDMS”).
Regarding claim 22, the combination of Jovanovich and Lutz teaches the flow cell according to claim 21, wherein the soft constituent sections comprise an elastomer material (see [0063] which recites “[s]uitable elastic materials include elastomeric materials such as polysiloxanes, e.g., PDMS”).
Regarding claim 24, the combination of Jovanovich and Lutz teaches the flow cell according to claim 21, wherein the soft constituent sections comprise soft constituent sections locally welded and/or adhesively bonded to the substrate (see [0093] which recites “the material may bond to surfaces other than fluidic elements during the bonding process, and not bond to fluidic elements, such as channels and valve seats, after the bonding process. Methods for selective bonding include, for example, thermal bonding (e.g., heat sealing, welding, laser welding), chemical bonding (e.g., chemical bonding of oxide to PDMS) and selectively placed adhesives”).
Regarding claim 25, the combination of Jovanovich and Lutz teaches the flow cell according to claim 16, wherein the housing is configured to bound a storage chamber forming one of the functional sections of the flow cell (see [0103] which recites “the use of the fluidics layer for reagent storage and the use of sections of the enclosing film for shipping as in the embodiment of 601 , and the use of sections of the enclosing film to implement valves as in the embodiment of 701 , permits the cartridge functions to be served by one molded piece and one or more bonded films”).
Regarding claim 26, the combination of Jovanovich and Lutz teaches the flow cell according to claim 2. 
Jovanovich does not teach a flow cell further comprising a predetermined breaking barrier arranged in a feed and discharge channel so as to close a storage chamber.
	Lutz teaches a flow cell having at least one storage area provided with a channel (see abstract) and a predetermined breaking barrier (referred to as a barrier web 16 in the penultimate paragraph in page 5 which recites “the covering film 3 bonded or / and welded to the substrate 1 is also connected to the blocking web 16 in the region of the edge section 17, this connection forming a breakable predetermined breaking point. With applied fluid pressure, which can be generated by compressing a deep-drawn portion of the film 2 and pressing the relevant storage chamber 4, 5 or 6, the connection between the barrier web 16 and the cover film 3 breaks under deflection of the cover film 3”) (see further Figure 4 which shows flow cells with a storage chamber 19 and a channel 20 with a predetermined breaking point on a barrier web 16).
Regarding claim 27, the combination of Jovanovich and Lutz teaches the flow cell according to claim 26, wherein one of the functional sections is a device (referred to as an actuator 22 in the seventh paragraph in page 7 of Lutz which recites “transport channels with predetermined breaking points, which can be broken up by external actuators”) for breaking the predetermined breaking barrier, the device including a section of the soft component of the housing that is externally deformable (see the seventh paragraph in page 7 of Lutz which recites “deformation of a film 2 by an actuator ram 22 leads to the pressure build-up in the chamber 19 and thus to the opening of two by blocking webs 16 and 16' formed breaking points”, see further the first paragraph in page 6 of Lutz which recites “[a]ccording to FIG. 4 a, an actuator stamp 22, acting on a deep-drawn region 21 of the film 2 which forms the storage chamber 19, is narrower in dimensions than the deep-drawn region 21, so that it is pressed out of the storage chamber during the squeezing out of fluid 19 laterally defined buckling and thus a controlled pressure build-up to open the predetermined breaking point is possible”).
Regarding claim 28, the combination of Jovanovich and Lutz teaches the flow cell according to claim 27, wherein the soft component section comprises an outwardly curved or outwardly curvable membrane (referred to as a bulge 42 in the last paragraph in page 6 of Lutz which recites “[t]he edge surface 41 parallel to the film 3 has, in the longitudinal center of the edge web 40, a bulge 42 formed by a projection of the edge web 40”).
Regarding claim 29, the combination of Jovanovich and Lutz teaches the flow cell according to claim 16, wherein one of the functional sections (deformable layer 203) is a septum (see [0022] of Jovanovich which recites “[d]eformable layer 203 includes a portion functioning as a diaphragm 311) that comprises a section of the soft component of the housing that can be pierced with a cannula (the diaphragm 311 is capable of being perforated with a hallow tube). 
Regarding claim 30, the combination of Jovanovich and Lutz teaches the flow cell according to claim 16, wherein one of the functional sections is a valve device (referred to as a diaphragm valve 303 in [0022] of Jovanovich) that comprises a section of the soft component of the housing that is resiliently deformable from outside while closing a valve opening (see [0027] of Jovanovich which recites “[w]hen pressed against the second side, for example by a clamping device, the deformable layer 1303 is pressed into the valve seats, closing the valves and preventing fluid movement through fluidic circuits until use”).
Regarding claim 31, the combination of Jovanovich and Lutz teaches the flow cell according to claim 30, wherein the section of the soft component comprises a membrane (see [0013] of Jovanovich)
Regarding claim 32, the combination of Jovanovich and Lutz teaches the flow cell according to claim 31, wherein an inner side of the membrane is covered by a film (821) (see [0027] of Jovanovich ).  
Claim 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Jovanovich and Lutz as applied to claim 16 above and further in view of Merry et al (US 2014/0150878).
Regarding claim 19,  the combination of Jovanovich and Lutz teaches the flow cell according to claim 16. 
The combination does not teach a flow cell further comprising a tiltable closure element, wherein a housing is connected in one piece to the tiltable closure element.
In the analogous art of providing devices having process chambers, Merry teaches a tiltable closure element (referred to as a tiltable valve 1414 in [0062]) connected in one piece to a housing (101) (see Figure 14). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the tiltable closure element, i.e. tiltable valve 1414, of Merry into the flow cell, i.e. cartridge 200, of Jovanovich for the benefit of adjusting a flow pattern in the process chamber by tilting the tiltable valve relative to the valve seat (see [0007]-[0008]). 
Regarding claim 20, the combination of Jovanovich, Lutz and Merry teaches the flow cell according to claim 19, wherein the tiltable closure element (tiltable valve 1414) is retainable in a closed position (see [0062] of Merry which recites “flexures 1432 allow the tiltable valve 1414 to move position slightly, e.g. tilt, to accomplish improved valve sealing upon closure of the tiltable valve 1414”). 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable in view of Jovanovich et al (WO 2015/073999) and further in view of Lutz, and as evidenced by the article “Flexible packaging of solid-state integrated circuit chips with elastomeric microfluidics” by Zhang et al.
Regarding claim 23, the combination of Jovanovich and Lutz teaches the flow cell according to claim 21, wherein the soft constituent sections comprise at least partially transparent soft constituent sections (see [0063] which recites “[s]uitable elastic materials include elastomeric materials such a polysiloxanes, e.g., PDMS”, by evidence of Zhang  polydimethylsiloxane (PDMS) is inherently transparent, see the results section in page 2 of Zhang which recites “[t]he packaging material, polydimethylsiloxane (PDMS), is a soft elastomer widely used in microfluidics, flexible electronics and micro-optics due to its low cost, easy fabrication, flexibility, biocompatibility and optical transparency”). 
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Jovanovich and Lutz as applied to claim 16 above, and further in view of Dietmar (JP 2002/018800, see attached translation).
Regarding claim 33, the combination of Jovanovich and Lutz teaches the flow cell according to claim 16, wherein one of the functional sections comprises a section of the soft component of the housing that is deformable by an internal pressure in the flow cell (see [0005] of Jovanovich which recites “ branch channel is configured to actuate a diaphragm against a valve seat in a different fluidic circuit and further comprises a valve seat; and wherein positive or negative pressure applied to a pneumatic distribution channel transmits pressure through the via to actuate a diaphragm portion of the deformable layer into or out of contact with the valve seat in the branched channel, wherein closing the control valve inhibits actuation the diaphragm valve in the fluidic circuit. An example of such a configuration is shown in Figure 10”).
The combination does not teach air cushion whose volume changes based on internal pressure.
In the analogous art of providing gas cushion type dispension microsystems, Dietmar teaches “a liquid [being] brought into contact only with a liquid reservoir (1), which can be designed as a replaceable pipette tip, and pulsed by negative or positive pressure on the amount of liquid to be dispensed based on the displacement of the air cushion due to the gas discharge”, see [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the air cushion having a variable volume for the benefit of distribution a liquid in a microliter range (see (abstract of Dietmar).

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179.  The examiner can normally be reached 8 am - 5 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN BORTOLI/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797